[Cite as State v. Logan, 2022-Ohio-4383.]


                                       COURT OF APPEALS
                                      STARK COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                        Hon. William B. Hoffman, J.
                                                  Hon. John W. Wise, J.
-vs-
                                                  Case No. 2022 CA 00062
ROBERT LOGAN

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 2020 CR 00156


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        December 8, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

KYLE L. STONE                                  JACOB T. WILL
PROSECUTING ATTORNEY                           121 South Main Street
VICKI L. DeSANTIS                              Suite 520
ASSISTANT PROSECUTOR                           Akron, Ohio 44308
110 Central Plaza South, Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2022 CA 00062                                                      2


Wise, J.

       {¶1}   Appellant Robert Logan appeals the April 19, 2022, decision of the Stark

County Court of Common Pleas revoking his probation and imposing the remainder of his

prison sentence.

       {¶2}   Appellee is the state of Ohio.

                                 STATEMENT OF THE FACTS

       {¶3}   For purposes of this Opinion, the relevant facts and procedural history are

as follows:

       {¶4}   On or about January 5, 2020, Appellant Robert Logan ignored a visible or

audible signal from a police officer to bring his motor vehicle to a stop on southbound 77.

Instead, Logan willfully eluded police and took them on a high-speed chase from Summit

County to Stark County. Once in Stark County, the Ohio State Patrol began pursuit.

Despite this, Logan continued to flee, running multiple red lights and driving recklessly

through Canton.

       {¶5}   On February 11, 2020, the Stark County Grand Jury indicted Logan for

violating an order or signal of a police officer pursuant to R.C. §2921.331(B)(C)(5)(a)(ii),

a felony of the third degree.

       {¶6}   At his arraignment, Logan pled not guilty. A trial was set for March 30, 2020.

       {¶7}   On June 16, 2020, Logan appeared before the trial court and changed his

previously entered plea of not guilty to one of guilty to the offense as charged. The trial

court deferred sentencing pending Logan's referral to the Stark Regional Community

Correction Center ("SRCCC") for evaluation.
Stark County, Case No. 2022 CA 00062                                                        3


       {¶8}   By Judgment Entry filed June 23, 2020, the trial court deferred sentencing

pending a presentence investigation.

       {¶9}   On July 28, 2020, the trial court held a presentence investigation hearing.

       {¶10} By Judgment Entry filed August 5, 2020, the trial court sentenced Logan to

24 months in prison. The trial court also suspended his driver's license for a period of

three years, imposed a mandatory period of three years of post-release control, ordered

random urinalysis screenings, and explained the consequences should he violate his

post-release control.

       {¶11} On October 6, 2020, the trial court suspended Logan's prison sentence and

released Logan on his motion for judicial release and ordered three years of community

control sanctions under the supervision of the Stark County Adult Probation Department.

Terms included electronic monitoring, Covid restrictions, and routine urine testing. Logan

was to enroll and comply with the Re-Entry Court, serve 200 hours of community service,

submit to drug and alcohol monitoring, and was assessed costs and monitoring fees.

Logan was advised that if he violated the terms of post-release control, he would be

subject to an additional prison term of up to one-half his stated prison term of 24 months.

(Judgment Entry, 10/9/2020).

       {¶12} On March 12, 2021, a motion to revoke probation or modify former order

was filed indicating Logan violated Rule #5 - failure to report to probation as ordered, Rule

#7 - failure to maintain sobriety, and Rule #20 - failure to comply with outpatient

programming. Following a probable cause hearing, Logan was ordered to enter the HOPE

program. (Judgment Entry, 3/24/2021).
Stark County, Case No. 2022 CA 00062                                                       4


       {¶13} On July 13, 2021, a second motion to revoke probation or modify former

order was filed and indicated Logan violated Rule #5 - failure to report to probation and

failed to abide by the 9:00p.m. curfew, Rule #7 - submitted a positive drug screen for

methamphetamines on May 13, 2021, Rule #17 - failed to attend Re-Entry Court on

6/4/2021, and failed to attend Re-Entry job group on 6/25/2021, Rule #20 - non-

compliance with drug treatment programming and monitoring, terminated unsuccessfully

from drug treatment programming at Stark County Day Reporting and failed to report as

directed for Re-Entry color code drug screening on 7/9/21, Rule #24 - left the ISP Office

without permission after being advised to submit a drug screen and removed a drug

testing patch placed on him by his Re-Entry caseworker, Rule #25 - cited for driving under

FRA suspension and no seat belt on 7/7/21 (Case #2021 TRD03845), and Rule #1 -

violated rules of his electronically monitored house arrest.

       {¶14} Logan stipulated to probable cause and the hearing was waived. The trial

court ordered Logan to SRCCC on July 21.

       {¶15} On August 4, 2021, Logan filed a motion to modify sentence.

       {¶16} By Judgment Entry filed August 11, 2021, the trial court denied Logan’s

motion.

       {¶17} On August 18, 2021, a third motion to revoke probation or modify former

order was filed, indicating that Logan violated Rule #5 - failed to report to probation, Rule

#7- submitted a positive drug screen for methamphetamines and amphetamines on

8/12/21, Rule #17- non-compliance with Re-Entry color code and failed to serve day jail

as sanctions per Re-Entry Court recommendations, Rule #25 - found guilty of driving
Stark County, Case No. 2022 CA 00062                                                     5


under FRA suspension on 8/12/21 (Case #2021 TRD04306), and Rule #1- uncooperative

with the interview process for SRCCC.

       {¶18} On September 21, 2021, Logan appeared before the trial court and admitted

said violations, wherein the court ordered Logan to successfully complete the Wilson Hall

Program.

       {¶19} On October 4, 2021, a fourth motion to revoke probation or modify former

order was filed, which stated that Logan violated Rule #5 - failed to respond to

correspondence from the supervising officer and was non-compliant with VCMA

monitoring as directed, Rule #17- noncompliant with Re-Entry Court, Rule #24 – failed to

submit to a drug screen on 9/21/21, failed to report to submit to a drug screen on 9/22/21,

failed to submit a valid drug screen on 9/29/21 and left the building prior to submitting a

valid drug screen, despite being advised not to leave prior to submission, and failed to

report for daily drug screening on 10/4/21, Rule #2- non-compliance with the HOPE

Program, and Rule #1 – failure to attend his assessment for the Wilson Hall Program on

10/11/21.

       {¶20} On October 15, 2021, a fifth motion to revoke probation or modify former

order was filed which stated that Logan again violated his drug monitoring by violating

Rule # 24 - failing to submit to daily drug screens on October 6, 7, 13, and 14, 2021.

       {¶21} On November 4, a sixth motion to revoke probation or modify former order

was filed, indicating Logan had violated Rule #5 - by removing his GPS device and his

current whereabouts were unknown. In addition, he violated Rule #24 - by failing to submit

daily drug screens on ten (10) occasions. The probation officer simultaneously filed an

absconder notice and a capias was issued.
Stark County, Case No. 2022 CA 00062                                                     6


      {¶22} On November 10, 2021, a seventh motion to revoke probation or modify

former order was filed by the probation officer was an addendum due to additional

infractions including under Rule #5 - for unsuccessful termination from Oriana House

electronic monitoring program, Rule #17- unsuccessfully terminated from the Re-Entry

Court due to a capias being issued on 11/4/21, and, Rule #20 - failure to attend his

Intensive Outpatient Program treatment group at CommQuest on 11/4/21 and drug

screen tamper device found on 11/5/21.

      {¶23} By Judgment Entry file December, 21, 2021, the trial court ordered Logan

released and into SRCCC when a bed becomes available.

      {¶24} On January 6, 2022, Logan was admitted to SRCCC.

      {¶25} On March 21, 2022, an eighth motion to revoke probation or modify former

order was filed, for violation of Rule #14 – failure to successfully terminate from SRCCC.

At this time, the trial court ordered Logan committed to the Stark County Jail.

      {¶26} On April 13, 2022, an evidentiary hearing was held wherein the State put

on one witness, Molly Dutton, a probation officer with Stark County Courts. (T. at 52).

Dutton testified that Logan has had multiple violations since January 11, 2021, when he

was initially assigned a probation officer. Dutton stated that Logan's wife let her in on a

home visit, and that Logan was not there but his GPS tracker device was on the bed.

Dutton issued a capias for his arrest at that time. Dutton also found items that might be

used to cheat urine drug screens. (T. at 9-10). Dutton explained Logan was noncompliant

with conditions of the HOPE Program, such as not following through with any kind of drug

and alcohol treatment or mental health treatment. Logan was also removed from

CommQuest after he failed to show to several sessions, along with lack of reporting. (T.
Stark County, Case No. 2022 CA 00062                                                        7


at 10). Dutton acknowledged that Logan's probation was modified to include completion

of the SRCCC program once out of jail. (T. at 10). Dutton testified that she received a call

on the date of his termination from SRCCC, after 75 days, due to Logan being in a

physical altercation with another client. Dutton testified she stays up to date on her clients

by receiving release reports from SRCCC. (T. at 13). Dutton stated that this one

altercation did not change the fact that his probation should be revoked because she

expected probationers who had been through programming to find a different way to

resolve a problem without resorting to physical violence. (T. at 14-15). Dutton further

testified that Logan was terminated from Re-Entry Court for multiple violations, but the

capias made it easier to terminate him. (T. at 15). She testified that Logan also tested

positive for illegal substances, including amphetamines, on several occasions, as well as

tampering with his drug screens. (T. at 16-17). On the day Logan was taken into custody,

Dutton found a tampering device under the seat of the car where Logan was sitting. She

described it as a urine drug screen tamper device that had a temperature strip on it and

tubing that would allow somebody to tamper with a drug screen. (T. at 16). She also

explained that when somebody does not show up for a screen or they are late, it is

counted as a positive test. (T. at 17). Finally, Dutton testified that she believed she had

filed at least four (4) motions to revoke probation. (T. at 18).

       {¶27} Logan also testified on his own behalf at the evidentiary hearing. Logan

admitted that although the other client was just calling him names, he pushed the other

client away first, and they started fighting. (T. at 24). Logan admitted he was then

terminated from SRCCC as a result. (T. at 25). Logan stipulated to violating the terms of

his judicial release.
Stark County, Case No. 2022 CA 00062                                                       8


       {¶28} At the conclusion of the hearing, the trial court, ruling from the bench, stated

she was familiar with Logan's history of probation, the previous motions to revoke, the

fact that Logan had cut off his GPS ankle bracelet, that he was terminated from Re-Entry

Court, that he attempted to tamper or did tamper with urine screens and most recently,

by his own testimony, laid hands on the person he had an altercation with at SRCCC. (T.

at 27). The trial court noted the many chances it had given to Logan.

       {¶29} The trial court found that sufficient evidence had been established to prove

that Logan violated the terms of his judicial release and, therefore, revoked Logan's

judicial release/community control sanctions and re-imposed his original sentence of 24

months, allowing for credit for all prison and jail time served, including 161 days for jail

time credit and 75 days for SRCCC credit. (T. at 28). The trial court advised Logan that

upon release from prison, he may have to serve up to two years of post-release control.

(Judgment Entry, 4/19/2022).

       {¶30} Appellant now appeals, raising the following errors for review:

                                   ASSIGNMENT OF ERROR

       {¶31} “I. THE TRIAL COURT ERRED IN REVOKING THE DEFENDANT’S

PROBATION AND SENTENCING HIM TO PRISON.”

                                                 I.

       {¶32} In his sole assignment of error, Appellant argues the trial court erred in

revoking his probation and imposing the remainder of his prison term. We disagree.

       {¶33} A community-control revocation hearing is not a criminal trial; therefore, the

state is not required to establish a violation of the terms of community control “beyond a

reasonable doubt.” State v. Middlebrooks, 5th Dist. Tuscarawas No. 2010 AP 08 0026,
Stark County, Case No. 2022 CA 00062                                                      9


2011-Ohio-4534, ¶ 14, citing State v. Pavlich, 6th Dist. Erie No. E–10–011, 2011-Ohio-

802, ¶ 7, internal citations omitted. Instead, appellee must show “substantial” proof that

the offender violated the terms of his or her community control sanctions. Id., citing State

v. Ryan, 3d Dist. Union No. 14–06–55, 2007-Ohio-4743, ¶ 7. “Substantial evidence” is

akin to a preponderance-of-the-evidence burden of proof. State v. Ohly, 166 Ohio App.3d

808, 2006-Ohio-2353, 853 N.E.2d 675, at ¶ 18 (6th Dist.), internal citation omitted.

Substantial evidence is more than a mere scintilla of evidence, but somewhat less than a

preponderance. Middlebrooks, supra, 2011-Ohio-4534 at ¶ 14, citing State v. Gomez,

11th Dist. No. 93–L–080 (Feb. 18, 1994).

       {¶34} Appellee is required to establish substantial evidence that Appellant

violated any one of the conditions of his community-control sanction. “Probation rests

upon the probationer's compliance with the probation conditions and any violation of those

conditions may properly be used to revoke the privilege.” State v. Bell, 66 Ohio App.3d

52, 57, 583 N.E.2d 414 (5th Dist.1990). Once a court finds that a defendant violated the

terms of his community-control sanction, the court's decision to revoke community control

may be reversed on appeal only if the court abused its discretion. State v. Shuman, 5th

Dist. Stark No. 2009CA00271, 2010-Ohio-3957, ¶ 27, citing Columbus v. Bickel, 77 Ohio

App.3d 26, 38, 601 N.E.2d 61 (1991). An abuse of discretion connotes more than an error

in law or judgment; it implies that the court's attitude is unreasonable, arbitrary, or

unconscionable. State v. Maurer, 15 Ohio St.3d 239, 253, 473 N.E.2d 768 (1984).

       {¶35} In order to comport with due process, a trial court must adhere to the

following conditions when ruling on a defendant's guilt in relation to a community control

violation: “(a) written notice of the claimed violations; (b) disclosure of evidence against
Stark County, Case No. 2022 CA 00062                                                   10


the defendant; (c) the opportunity to be heard in person and to present witnesses and

documentary evidence; (d) the right to confront and cross-examine adverse witnesses;

(e) a neutral and detached hearing body; and (f) a written statement by the fact finders

as to the evidence relied on and reasons for revocation.” Middlebrooks, supra, 5th Dist.

Tuscarawas No. 2010 AP 08 0026, 2011-Ohio-4534, ¶ 16, citing Pavlich, supra, at ¶ 25,

internal citations omitted. State v. Graham, 5th Dist. Licking No. 21CA0031, 2022-Ohio-

1770, ¶¶ 38-40.

       {¶36} Appellant herein contends the trial court's findings that he failed to comply

with conditions is an abuse of discretion. We note the weight to be given to the evidence

and the credibility of the witnesses are issues for the trier of fact in a revocation

proceeding. Shuman, supra, 2010-Ohio-3957, ¶ 27, citing State v. Jamison, 49 Ohio St.3d

182, 552 N.E.2d 180 (1990), certiorari denied, 498 U.S. 881, 111 S.Ct. 228, 112 L.Ed.2d

183 (1990). Reviewing courts should accord deference to the trial court's decision

because the trial court has had the opportunity to observe the witnesses' demeanor,

gestures, and voice inflections, which cannot be conveyed to us through the written

record. Id.

       {¶37} A review of the record does not support a finding that the trial court abused

its discretion.

       {¶38} Here, Appellant argues "there was not substantial proof that he in fact did

violate his community control conditions." (Appellant’s Brief at 6). Appellant argues that

the trial court’s revocation of his probation based on the altercation at SRCCC was an

abuse of discretion because it did not rise to the level of a probation violation.
Stark County, Case No. 2022 CA 00062                                                       11


       {¶39} Upon review, we find that Appellant has failed to direct this Court to anything

in the record, or any case law, to support his argument. Further, we find that evidence

was presented as to copious violations by Appellant, not just the altercation at SRCCC.

As stated by Appellee, Appellant's failure to comply with house arrest can be, by itself,

sufficient justification for the trial court to revoke community control. See State v. Mooney,

5th Dist. Stark No. 2003CA00168, 2003-0hio-4896, ¶31.

       {¶40} Moreover, Appellant stipulated to violating the terms of his community

control and waived his right to both his probable cause and evidentiary hearings.

       {¶41} Based on the foregoing, including Appellant’s numerous violations of the

conditions of his community control as set forth above, we find Appellee presented

substantial proof Appellant violated terms of his community control, and the trial court's

decision was not an abuse of discretion.

       {¶42} Appellant’s sole assignment of error is overruled.

       {¶43} For the reasons stated in the foregoing opinion, the decision of the Common

Pleas Court, Stark County, Ohio, is affirmed.


By: Wise, J.
Gwin, P. J., and
Hoffman, J., concur.


JWW/kw 1206